DETAILED ACTION
	This is a non-final office action on the merits.  The U.S. Patent and Trademark Office has received claims 2-21 in application number 16/197,263.  Claims 2-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/21 has been entered.

Response to Remarks
	Amendments to the present claims necessitated a new search, which yielded the newly cited prior art references of RAJ and ROBERTS, such that claims 2-21 now stand rejected under 35 U.S.C. 103 as obvious by RAJ in view of ROBERTS, as presented in the rejection below.



Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claim 15 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 15 recites the phrase determining a time-variable mapping.  This phrase lacks adequate written description because the recited determining step is a computer-implemented function, and there is no accompanying disclosure of the algorithm or computer-implemented steps required to obtain the time variable mapping.  Therefore claim 15 lacks adequate written description and claim 15 stands rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 9, 15, and 17-21, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A claim is indefinite when it contains words or phrases whose meaning is unclear.  See MPEP 2173.05(e).
	Each of claims 9, 15, 17, 18, 19, and 20 recite the term time variable: claims 9 and 15 recite a time variable mapping, and claims 17, 18, 19, and 20 recite a time variable payment card code.  The terms time variable mapping and time variable payment card code are found indefinite because there is insufficient disclosure in the Specification as to what the term means, nor is this a term that would have a plain and ordinary meaning to a person having ordinary skill in the art before the effective filing date of the claimed invention.  The Specification states:
Payment module 120 may be utilized to facilitate creation of a payment token for point of sale device 140. The payment token may also include code ( e.g., numeric or alphanumeric) that corresponds to a time-variable mapping between user 102 and the merchant, allowing payment provider server 150 to identify both the payment request (e.g., the tab for a transaction) and user 102. The payment token may be generated by payment provider server 150 on request by payment module 120.
Spec. at [00026].  It is clear that this time variable mapping or payment code is an element of the payment token, but no further disclosure is given to what the meaning of time variable is with respect to the mapping or payment code.  For the purpose of compact prosecution, this term has been interpreted to denote a time validity window for a generated payment token.


Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2014/0344153 A1 (hereinafter “RAJ”) in view of U.S. Pre-Grant Publication 20110244799 A1 (hereinafter “ROBERTS”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.

	Regarding independent claim 2 RAJ discloses:
A system of a payment provider, the system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
RAJ at Fig. 1, [0008] (disclosing the mobile tokenization hub 102 or “mobile tokenization hub server computer,” as the recited system of a payment provider).
2.1		detecting a communication device within a proximity range of a point of sale device using a wireless beacon associated with the point of sale device;
[0164] At 1312, the consumer can initiate a transaction with a merchant 1314 using the token. For example, the token may be packaged into a QR code and displayed on the mobile device. The consumer may then scan the displayed code on a merchant point of sale terminal.
RAJ at [0164], in view of Fig. 13 (disclosing the NFC detection step as occurring at a POS terminal of the merchant).
generating a payment card identifier for the point of sale device based on the detecting and an account associated with the communication device;
[0112] Token generation module 104b may generate tokens in response to a request from the mobile tokenization hub. In some embodiments, the token generation module 104b can select the token from a numbering scheme and activate the token. 
RAJ at [0112], Fig. 13 (disclosing this step occurring between the communication device 1300 and tokenization hub 1310) (RAJ is silent as to whether this step is based on the detecting).
2.3		adding, to the payment card identifier, a portion identifying the system of the payment provider as a card processing gateway for a payment card corresponding to the payment card identifier;
[0112] [. . .] For example, with a static token, then the CTC module can create an association between the token and one or more account identifiers. With a dynamic token, the CTC module can set controls and make a pairing available to a payment processing network in order to complete the transaction processing. The CTC module can assist with de-tokenization during a transaction authorization using a de-tokenization module 104d.
[0132] In an non-SE mobile device, a "PAN substitute" and dynamic element can be received from the mobile tokenization hub. For example, the CTC module may generate and/or transmit the data to the mobile device via a gateway. The dynamic element may be generated based on the PAN substitute or based on other device, transaction, and/or consumer information available to the mobile device.
RAJ at [0112], [0114] (disclosing the CTC module, a component of the mobile tokenization hub, as performing these steps).
2.4		transmitting the payment card identifier to the communication device;
[0115] FIG. 3 shows example processes of token generation and provisioning according to an embodiment of the present invention. As shown in FIG. 3, tokens can be generated by CTC module 104 and then provisioned to mobile devices 106. In some embodiments, the CTC module can generate the token in response to a token request associated with a mobile device. Depending on the type of mobile device associated with the request, the mobile tokenization hub can request a different type of token. For example, in system 300, CTC module 108 can generate and send 302 a token to mobile tokenization hub 102 to be delivered 304 (i.e., provisioned) to a mobile device. As described above, the mobile tokenization hub can include a token provisioning module that enables the mobile tokenization module to directly provision the token to a mobile device, or to interface with a mobile gateway or a trusted service manager (TSM) system to provision the token to the mobile device.
2.5		transmitting, to the communication device, a request for the communication device to broadcast the payment card identifier to the wireless beacon within the proximity range of the point of sale device;
[0134] FIG. 6 shows a secure element (SE) and static token activation flow according to an embodiment of the present invention. The payment application may be associated with an issuer and/or provided by a payment processing network. In some embodiments, a mobile device that includes a secure element may initiate transactions using a static token stored on the secure element. The static token may be provisioned in the secure element at the time of manufacturing, or may be provisioned after the mobile device has been purchased by a consumer. After the tokens have been activated, transactions may be initiated using the mobile device through a near-field communication (NFC)/point of sale (POS) terminal, using an issuer payment application and/or a payment processing network (PPN) reference application. The transaction data type can include a chip transaction which may include Track 2 data, a dynamic card verification value (dCVV), an application cryptogram, issuer application data, and a running serial number (ATC).
RAJ at [0134] (disclosing the activation of the token by the payment provider server for the express purpose of transmitting the activated token from the communication device to the POS terminal with sensor device).
NOTE on Claim Interpretation: The disclosed step at [0134] is functionally equivalent to the recited request, because the recited request is effectively a command issued by the payment provider system for the token to be sent from the communication device to the POS terminal—Thus, it is not a request in the ordinary server-client sense because the server does requested token from the client.  Rather, a third party, the POS terminal with sensor device, receives the token, because the activation of the token by the server commands the communication device to send it.  This is precisely what RAJ discloses with respect to the activation and provisioning of its token, such that the disclosure of RAJ cited above is functionally equivalent to the recited request.
2.5		receiving, by the system of the payment provider from the point of sale device, a payment request comprising magnetic card data that is transmitted to the point of sale device using a magnetic card reader of the point of sale device by the wireless beacon through a magnetic field emission, wherein the magnetic card data comprises the payment card identifier from the communication device;
[0164] At 1312, the consumer can initiate a transaction with a merchant 1314 using the token. For example, the token may be packaged into a QR code and displayed on the mobile device. The consumer may then scan the displayed code on a merchant point of sale terminal. Alternatively, the token may be transmitted from the user device to the merchant POS using NFC or other radio frequency communication. The transaction may also be performed online from the payment application, without requiring any interaction with a merchant POS. At 1316, the merchant 1314 can submit the transaction with the dynamic token to the merchant's acquirer 1318. Because the dynamic token is formatted to match the expected account identifier, no modifications are required to the merchant or acquirer systems to use the token. At 1320, the acquirer 1318 submits the transaction with the token to a payment processing network (PPN) 1322.
2.6		 and processing the payment request using the account. 
[0050] [. . .] The transaction data may include an account identifier associated with the payment instrument used to initiate the transaction, consumer personal information, products or services purchased, or any other information that may be relevant or suitable for transaction processing. Additionally, the transaction information may include a payment token or other tokenized or masked account identifier substitute that may be used to complete a transaction and protect the underlying account information of the consumer.
not explicitly disclose: at (2.2) generating . . . based on the detecting; at (2.3)  adding, to the payment card identifier; and at (2.6) a magnetic card reader of the point of sale device.
	ROBERTS discloses those elements not explicitly disclosed by RAJ:
2.2		generating a payment card identifier for the point of sale device based on the detecting and an account associated with the communication device;
[0019] [. . .] The proximity reader 104 is configured to interact with contactless payment devices such as device 102 via a contactless interface. In some embodiments, the reader 104 may also be configured with a contact interface and/or a magnetic stripe reader, allowing the reader 104 to interact with a variety of different types of payment devices.
[0026] Pursuant to some embodiments, the reader 104 is configured to interact with the proximity payment device 102 during the course of a transaction. Where needed, the reader 104 is operable to pass data from the proximity payment device 102 to the terminal 106 and from the terminal 106 to the payment device 102 during the payment transaction. The reader 104 may include processing logic and memory allowing the reader to collect necessary data from the payment device and to obtain a transaction authorization as well as to populate a clearing record for transmission from the terminal 106 to the payment system 110. In situations where the payment device holder needs to be verified the reader 104 is configured to perform such an verification process.
ROBERTS at [0019], [0021] (disclosing the step of detecting, as invoked from limitation 2.1 with citation to RAJ, as occurring between a reader, proximity payment device, and mobile terminal, such that based on the detecting, payment processing steps are initiated to obtain a transaction authorization.).
2.3		adding, to the payment card identifier, a portion identifying the system of the payment provider as a card processing gateway for a payment card corresponding to the payment card identifier;
[0029] FIG. 2 schematically illustrates some communication aspects of a typical transaction in which a proximity payment device 102 is used. The terminal is may be conducted in accordance with one or more standard protocols, such as "EMV Contactless" and/or NFC all of which are well known to those who are skilled in the art. The device 102 may be a payment-enabled mobile telephone or other form factor proximity payment device.
[0041] In some situations, the reader 104 may receive data (either from the terminal or the payment device) which is to be stored in a reader database. Both static and transient datasets may be stored. A generic dataset may be stored which is a set of Tag-Length-Value (TLV) data objects that includes persistent data not specific to a particular transaction or to a specific kernel (e.g., such as a terminal country code). TLV coding is commonly used in smart card and payment systems such as EMV but other representations are equally valid. Kernel specific data may also be stored, which includes TLV data objects and persistent data that may differ from kernel to kernel and that are not transaction specific (such as tag and data items that are payment system specific, such as a terminal's cardholder verification method ("CVM") limit, or the like). 
[0047] Pursuant to some embodiments, a signal referred to as the "Recover AC" command is provided to enable recovery of a torn transaction (where the term "AC" refers to an "Application Cryptogram" as the term is used in the EMV specifications available at www.emvco.com).
ROBERTS at [0029], [0041], [0047] (disclosing inserting, to the payment card code according to the EMV standard for contactless NFC communication as used within the disclosed invention of ROBERTS; this standard requires that an “ARPC” or authorization response cryptogram is sent from the issuer payment server to the terminal, where the data field of the ARPC cryptogram includes the identity of the issuer; the server receives an “ARQC” authorization request code and responds by inserting its own response code).  
OFFICAL NOTICE is taken of the EMV Co. specification as published November 2011.  See Relevant Prior Art. EMV 4.3 Book 2 “Security and Key Management.” § 8 Application Cryptogram and Issuer Authentication. 8.1 Application Cryptogram Generation.  (hereinafter payment card code as including code inserted into its 8-byte length for the purpose of authorizing the transaction.).
[. . .]
2.5		receiving, by the system of the payment provider from the point of sale device, a payment request comprising magnetic card data that is transmitted to the point of sale device using a magnetic card reader of the point of sale device by the wireless beacon through a magnetic field emission, wherein the magnetic card data comprises the payment card identifier from the communication device;
[0032] The terminal 106 may include a processing element (or elements) such as the processor 402 shown in FIG. 4. The processor 402 may for example be a conventional microprocessor, and may operate to control the overall functioning of the terminal 106. It may also be implemented as multiple microprocessors for speed. The terminal 106 may also include conventional peripheral components, in communication with and/or controlled by the processor 402, such as one or more of . . . (f) the above-mentioned reader 104, for exchanging wireless short range communications/near field communications (NFC) with proximity payment devices (as well as, in some embodiments, magnetic stripe devices and contact payment devices); and (g) a communication controller 418 for allowing the processor 402, and hence the terminal 106 to engage in communication over data networks with other devices such as a merchant processing system (not shown), and an acquirer (FIG. 1) or its transaction processor (not shown). In some embodiments, at least one of the displays 412 may be a touch screen, so as to provide an input function as well as an output function. In some embodiments, the terminal 106 may also include a magnetic stripe reader for reading payment card account numbers and related information from magnetic stripe payment cards. In some embodiments, the magnetic stripe reader may be embodied in or associated with the reader 104.
ROBERTS at [0032] (disclosing the NFC data as the magnetic card data).
	RAJ discloses the payment provider server as the “mobile tokenization hub,” which provides a payment token to the mobile device or communication device in response to receiving a token request from the mobile device.  The token request initiates a series of steps involving payment through a POS terminal to a payment network.  The token is generated by the mobile 
	ROBERTS discloses that a transaction is initiated with a payment server by a mobile device communicating with the contactless interface of a reader, to transmit magnetic field data to a POS terminal, in accordance with EMV Co. specification, made of Official Notice in this action.  As part of the EMV payment steps, a cryptogram is communicated from the terminal to the payment server as an authentication request (the ARQC cryptogram); the sever in turn takes the bytes of the ARQC cryptogram and edits the byte values by inserting its response code, to form an authentication response (ARPC) cryptogram.  The ARPC is transmitted from the payment server to the POS terminal to prove authentication of the transaction; i.e. in this respect, the ARPC acts as the payment code.
	Where RAJ discloses the steps of a server generating and provisioning a payment token to a mobile device for use at a POS terminal; and ROBERTS discloses conducting a payment transaction via a contactless interface with magnetic field information, such that a payment server inserts identifying information into a payment code; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the payment server of RAJ, to implement the transaction initiation and payment code steps of ROBERTS, to arrive at the present claims.  This modification yields a predictable result because each of RAJ and ROBERTS disclose computer implemented steps between a communication device, POS terminal, and payment server, such that each of the recited steps 

	Regarding claim 3, RAJ discloses: the system of claim 2, wherein 
3.1		the communication device is detected by the system using the wireless beacon over short range wireless communications within the proximity range. 
[0218] [. . .] Contactless element 36(g) may be coupled to (e.g., embedded within) the mobile device 36 and data or control instructions that are transmitted via a cellular network may be applied to the contactless element 36(g) by means of a contactless element interface (not shown). The contactless element interface functions to permit the exchange of data and/or control instructions between the mobile device circuitry and an optional contactless element 36(g), or between another device having a contactless element (e.g. a POS terminal or a payment device). Contactless element 36(g) may be capable of transferring and receiving data using a short range wireless communication capability.
Therefore claim 3 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 4, RAJ discloses: the system of claim 3, wherein the detecting the communication device comprises 
4.1		receiving connection information for a connection between the communication device and the wireless beacon through the short range wireless communications. 
RAJ at [218] (”Contactless element 36(g) may be capable of transferring and receiving data using a short range wireless communication capability.”).
	Therefore claim 4 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 5, RAJ discloses: the system of claim 3, wherein 
the wireless beacon comprises a magnetic field generation component. 
[0134] FIG. 6 shows a secure element (SE) and static token activation flow according to an embodiment of the present invention. . . . After the tokens have been activated, transactions may be initiated using the mobile device through a near-field communication (NFC)/point of sale (POS) terminal, using an issuer payment application and/or a payment processing network (PPN) reference application. The transaction data type can include a chip transaction which may include Track 2 data, a dynamic card verification value (dCVV), an application cryptogram, issuer application data, and a running serial number (ATC).
RAJ at [0134], Fig. 6 (disclosing the near-field communication or NFC as the magnetic field generation component.).
	Therefore claim 5 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 6, RAJ discloses: the system of claim 5, wherein 
6.1		the magnetic field emission emulate a reading of a magnetic stripe for one of a credit card or a debit card. 
[0060] A token can follow a standard format irrespective of the submitting channel and device capability. Examples of some channels and device capabilities can include near-field communication (NFC) and transmitting data via QR Codes. . . . [0062] A token can comply with other entities' requirements. For example, tokens can comply with requirements from banks (e.g., acquirer or issuer), third parties, international standards (e.g., EMV global standard), or digital wallets. The token may include numerous identifiers, including an issuer bank identification number (BIN), a wallet identifier, or a user account identifier.
RAJ at [0060-62] (disclosing that tokens take the format of bank tokens, i.e. the acquirer and issuer involved in a credit card transaction, as well as the EMV global standard, and are communicated via NFC).
	Therefore claim 6 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 7, RAJ discloses: the system of claim 2, wherein 
the proximity range is based at least in part on a checkout location corresponding to the point of sale device. 
[0052] As used herein, "short range communication" or "short range wireless communication" may comprise any method of providing short-range contact or contactless communications capability, such as RFID, Bluetooth.TM., infra-red, or other data transfer capability that can be used to exchange data between a payment device and an access device. In some embodiments, short range communications may be in conformance with a standardized protocol or data transfer mechanism (e.g., ISO 14443/NFC). Short range communication typically comprises communications at a range of less than 2 meters. In some embodiments, it may be preferable to limit the range of short range communications (e.g. to a range of less than 1 meter, less than 10 centimeters, or less than 2.54 centimeters) for security, technical, and/or practical considerations. For instance, it may not be desirable for a POS terminal to communicate with every payment device that is within a 2 meter radius because each of those payment devices may not be involved in a transaction, or such communication may interfere with a current transaction involving different financial transaction devices. Typically the payment device or the access device also includes a protocol for determining resolution of collisions (i.e. when two payment devices are communicating with the access device simultaneously). The use of short range communications may be used when the merchant and the consumer are in close geographic proximity, such as when the consumer is at the merchant's place of business.
RAJ at [0052] (disclosing the proximity range as a function of the location of the access device, which is the checkout location of the merchant.).
	Therefore claim 7 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 8, RAJ discloses: the system of claim 2, wherein the magnetic card data further comprises:
8.1		a sequence generated from the payment card identifier, and wherein the payment card identifier corresponds to a pre-established payment card token. 
[0113] In some embodiments, token maps module 104e can maintain token to PAN mappings for consumers registered with the mobile tokenization hub. As described above, the mappings can include many tokens to one PAN as well as token maps module 104e can maintain mappings for externally generated tokens as well. For example, when mobile tokenization hub 102 receives a token generated by, e.g., an issuer, through token request interface 102h, the externally generated token may be forwarded to CTC module 104.
RAJ at [0113] (disclosing the token maps module as maintaining the pre-established payment card token).
	Therefore claim 8 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 9, RAJ discloses: the system of claim 2, wherein the payment card identifier further comprises
9.1		an alphanumeric code corresponding to a time-variable mapping associated with the communication device and the point of sale device. 
[0139] [. . .] For each new card, the application can generate a new identifier, such as a PAN sequence number (PSN), to distinguish multiple PANs associated to the same token. During registration, the payment application 702 can capture mobile device details for mobile device 700. This may include the static token or various device identifiers, including Mobile Station International Subscriber Directory Number (MSISDN) and International Mobile Station Equipment Identifier (IMEI).
RAJ at [0139] (disclosing the generated payment token as an alphanumeric PAN sequence number).
[0098] In some embodiments, the token request interface 102h may allow the issuer/wallet provider to specify configuration details for tokens. . . . In some embodiments, the token configuration settings can include: . . . [0101] Validity time frame for each token; [0102] Token validity time period for low ticket transactions (e.g., 1 day or 3 days etc.); [0103] Token validity for high ticket transactions (e.g., only once, not more than once in 6 hours, once per day); or [0104] Low ticket/high ticket limits (e.g., less than $1000, greater than $3000).
time-variable mapping as the generation of a “validity time frame” for each token based on the configuration details for the token).
[0146] [. . .] Consumer and device information can be mapped to the newly generated token and used as an additional verification check when a transaction is initiated. If consumer or device information provided during a transaction using the token does not match that stored during registration, the transaction may be rejected or additional information may be required from the consumer. Once the token has been generated and the consumer and device information stored, the token can be sent from the CTC module to the mobile tokenization hub.
RAJ at [0146] (disclosing “consumer and device information” as mapped to the generated token to provide additional verification when the token is used in the transaction).
	Therefore claim 9 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 10, RAJ discloses: the system of claim 2, wherein prior to processing the payment request, the operations further comprise:
10.1		causing to be displayed, on the communication device, payment instruments for the account that are available for use with the payment request;
[0139] [. . .] The application can access and retrieve the static token from the secure element of the mobile device. The user can then be presented with one or more accounts associated with the application from which the consumer may select to register. In an embodiment, the user can enter the card information to register with wallet provider or issuer application. For each new card, the 
[0219] The mobile device 36 may also include a processor 36(c) (e.g., a microprocessor) for processing the functions of the phone 36 and a display 36(d) to allow a consumer to see phone numbers and other information and messages. The mobile device 36 may further include input elements 36(e) to allow a user to input information into the device, a speaker 36(f).
10.2		 and receiving a selection of one of the payment instruments from the communication device, wherein the payment request is processed using the one of the payment instruments.
[0166] FIG. 14 shows a non-secure element (non-SE) and dynamic token generation flow according to an embodiment of the present invention. At step 1, consumer initiates a transaction, for example by selecting an account alias in a wallet application, issuer payment application, payment processing application, or other digital wallet on the consumer's mobile device 1400. At step 2, the payment application 1402 sends a request for a dynamic token to mobile tokenization hub 1406 through a mobile tokenization hub API. The payment application can include a PAN alias, device information and purchase amount in the new token request.
	Where RAJ discloses selecting an account alias to be used for requesting a token to process a payment, and further discloses the account alias as presented on a mobile device with a display, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the step of presenting the account aliases involves the presentation as displayed on a mobile device.  Therefore claim 10 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 11, RAJ discloses: the system of claim 2, wherein portions comprises
11.1		a set number of digits that cause the point of sale device to select the payment provider as the card processing gateway. 
the merchant 1314 can submit the transaction with the dynamic token to the merchant's acquirer 1318. Because the dynamic token is formatted to match the expected account identifier, no modifications are required to the merchant or acquirer systems to use the token. At 1320, the acquirer 1318 submits the transaction with the token to a payment processing network (PPN) 1322.
[0165] At 1324, the PPN recognizes the dynamic token as a PAN substitute. For example, a portion of the token may include a code that indicates the token is a token. The PPN sends a request to the CTC module for the PAN associated with the token. The request may include transaction data (such as consumer and device information) received from the mobile device via the merchant and acquirer. The CTC module may verify the transaction request by comparing the device information against device information associated with the token. If the CTC verifies the transaction, it can look up the PAN associated with the token, and return the PAN to the PPN.
RAJ at [0164-65] (disclosing the payment token as routed from the merchant POS terminal to the payment processing network based on the alphanumeric digits of the payment token;).
	Therefore claim 11 is rendered obvious by RAJ in view of ROBERTS.

	Regarding independent claim 12 RAJ discloses: A method comprising
12.1		receiving, by a payment provider server from a sensor device, information for a connection between a communication device and the sensor device associated with a point of sale device, wherein the information comprises a device identifier for the communication device and a location identifier for the sensor device;
[0107] In some embodiments, device information module 102k can receive mobile device information during registration and interface with credential database 110a to store the device information. The device information can be associated with a consumer and with any tokens that are associated with the consumer. As described above, device information that may be received during registration can include an application identifier, application name, partner platform identifier, MSISDN, UUID, IMEI, IMSI, static token/dynamic token, PAN, CVV, consumer first name, last name, consumer address, ZIP Code, and/or The device information may also includes a device type identifier which may indicate whether the device includes a secure element.
[0110] Mobile tokenization hub 102 can include a token type module 102m that is configured to identify the type of token requested (e.g., static or dynamic) based on the source of the token request. For example, based on device information stored in the credential database 110a, the token type module can determine if the requesting device is a mobile device with a secure element or a mobile device without a secure element. If the request originates with a mobile device with a secure element, then static tokens can be generated to provision into the secure element.
12.2		determining an account associated with the communication device based on the device identifier;
RAJ at [107], [110] (disclosing the device identifier information associated with the “token type module as configured to identify the type of token”).
12.3		 generating a payment card code for the communication device based on the information and the account;
[0112] Token generation module 104b may generate tokens in response to a request from the mobile tokenization hub. In some embodiments, the token generation module 104b can select the token from a numbering scheme and activate the token. 
12.4		inserting, to the payment card code, a portion identifying the payment provider server as a card processing gateway for the payment card code;
[0112] [. . .] For example, with a static token, then the CTC module can create an association between the token and one or more account identifiers. With a dynamic token, the CTC module can set controls and make a pairing available to a payment processing network in order to complete the transaction processing. The CTC module can assist with de-tokenization during a transaction authorization using a de-tokenization module 104d.
[0132] In an non-SE mobile device, a "PAN substitute" and dynamic element can be received from the mobile tokenization hub. For example, the CTC module may generate and/or transmit the data to the mobile device via a gateway. The dynamic element may be generated based on the PAN substitute or based on other device, transaction, and/or consumer information available to the mobile device.
transmitting the payment card code to the communication device;
[0115] FIG. 3 shows example processes of token generation and provisioning according to an embodiment of the present invention. As shown in FIG. 3, tokens can be generated by CTC module 104 and then provisioned to mobile devices 106. In some embodiments, the CTC module can generate the token in response to a token request associated with a mobile device. Depending on the type of mobile device associated with the request, the mobile tokenization hub can request a different type of token. For example, in system 300, CTC module 108 can generate and send 302 a token to mobile tokenization hub 102 to be delivered 304 (i.e., provisioned) to a mobile device. As described above, the mobile tokenization hub can include a token provisioning module that enables the mobile tokenization module to directly provision the token to a mobile device, or to interface with a mobile gateway or a trusted service manager (TSM) system to provision the token to the mobile device.
12.6		 transmitting a request for the communication device to broadcast the payment card code to the sensor device within a proximity range of the point of sale device;
[0134] FIG. 6 shows a secure element (SE) and static token activation flow according to an embodiment of the present invention. The payment application may be associated with an issuer and/or provided by a payment processing network. In some embodiments, a mobile device that includes a secure element may initiate transactions using a static token stored on the secure element. The static token may be provisioned in the secure element at the time of manufacturing, or may be provisioned after the mobile device has been purchased by a consumer. After the tokens have been activated, transactions may be initiated using the mobile device through a near-field communication (NFC)/point of sale (POS) terminal, using an issuer payment application and/or a payment processing network (PPN) reference application. The transaction data type can include a chip transaction which may include Track 2 data, a dynamic card verification value (dCVV), an application cryptogram, issuer application data, and a running serial number (ATC).
RAJ at [0134] (disclosing the activation of the token by the payment provider server for the express purpose of transmitting the activated token from the mobile (communication) device to the POS terminal with sensor device).
NOTE on Claim Interpretation: The disclosed step at [0134] is functionally equivalent to the recited request, because the recited request is effectively a command issued by the payment provider system for the token to be sent from the communication device to the POS terminal—Thus, it is not a request in the ordinary server-client sense because the server does not receive the requested token from the client.  Rather, a third party, the POS terminal with sensor device, receives the token, because the activation of the token by the server commands the communication device to send it.  This is precisely what RAJ discloses with respect to the activation and provisioning of its token, such that the disclosure of RAJ cited above is functionally equivalent to the recited request.
12.7		 and receiving, by the payment provider server from the point of sale device, transaction data for a transaction between a user associated with the communication device and a merchant associated with the point of sale device, 
[0164] At 1312, the consumer can initiate a transaction with a merchant 1314 using the token. For example, the token may be packaged into a QR code and displayed on the mobile device. The consumer may then scan the displayed code on a merchant point of sale terminal. Alternatively, the token may be transmitted from the user device to the merchant POS using NFC or other radio frequency communication. The transaction may also be performed online the merchant 1314 can submit the transaction with the dynamic token to the merchant's acquirer 1318. Because the dynamic token is formatted to match the expected account identifier, no modifications are required to the merchant or acquirer systems to use the token. At 1320, the acquirer 1318 submits the transaction with the token to a payment processing network (PPN) 1322.
		wherein the transaction data comprises magnetic card information that is transmitted to the point of sale device through a magnetic field communication from the sensor device with a magnetic card reader of the point of sale device, and wherein the magnetic card information includes the payment card code from the communication device.  
[0162] In some embodiments, a non-SE mobile device may be used with a dynamic token. The mobile device may include a payment application, such as an issuer payment application, a wallet provider application, and/or a PPN reference application. The non-SE mobile device may perform chip transactions using the dynamic token. Transaction data for the chip transaction may include Track 2 data, a dCVV, an application cryptogram, payment application data, and an ATC.
[0164] At 1312, the consumer can initiate a transaction with a merchant 1314 using the token. For example, the token may be packaged into a QR code and displayed on the mobile device. The consumer may then scan the displayed code on a merchant point of sale terminal. Alternatively, the token may be transmitted from the user device to the merchant POS using NFC or other radio frequency communication.
	However, RAJ does not explicitly disclose: at (12.1) receiving . . . from a sensor device, information for a connection between a communication device and the sensor device associated with a point of sale device, wherein the information comprises . . . a location identifier for the sensor device; at (12.4) inserting, to the payment card code; and at (12.7) a magnetic card reader of the point of sale device.

12.1		receiving, by a payment provider server from a sensor device, information for a connection between a communication device and the sensor device associated with a point of sale device, wherein the information comprises a device identifier for the communication device and a location identifier for the sensor device;
[0019] The system 100 further includes a proximity reader 104 associated with a transaction terminal 106. . . . Further, the reader 104 and the terminal 106, although shown as being separate, may be configured as a unitary component. As such, the terms "terminal" and "reader" as used herein are used to refer to a logical separation of software or other components, and not necessarily physical separation. The proximity reader 104 is configured to interact with contactless payment devices such as device 102 via a contactless interface. In some embodiments, the reader 104 may also be configured with a contact interface and/or a magnetic stripe reader, allowing the reader 104 to interact with a variety of different types of payment devices.
[0026] Pursuant to some embodiments, the reader 104 is configured to interact with the proximity payment device 102 during the course of a transaction. Where needed, the reader 104 is operable to pass data from the proximity payment device 102 to the terminal 106 and from the terminal 106 to the payment device 102 during the payment transaction. The reader 104 may include processing logic and memory allowing the reader to collect necessary data from the payment device and to obtain a transaction authorization as well as to populate a clearing record for transmission from the terminal 106 to the payment system 110. In situations where the payment device holder needs to be verified the reader 104 is configured to perform such an verification process.
[0041] In some situations, the reader 104 may receive data (either from the terminal or the payment device) which is to be stored in a reader database. Both static and transient datasets may be stored. A generic dataset may be stored which is a set of Tag-Length-Value (TLV) data objects that includes persistent data not specific to a particular transaction or to a specific kernel (e.g., such as a terminal country code).
[. . .]
inserting, to the payment card code, a portion identifying the payment provider server as a card processing gateway for the payment card code;
[0029] FIG. 2 schematically illustrates some communication aspects of a typical transaction in which a proximity payment device 102 is used. The terminal is represented by item 106, and the reader is represented by item 104. Wireless communication between the proximity payment device 102 and the reader 104 is indicated at 202. The wireless communication 202 may be conducted in accordance with one or more standard protocols, such as "EMV Contactless" and/or NFC all of which are well known to those who are skilled in the art. The device 102 may be a payment-enabled mobile telephone or other form factor proximity payment device.
[0041] In some situations, the reader 104 may receive data (either from the terminal or the payment device) which is to be stored in a reader database. Both static and transient datasets may be stored. A generic dataset may be stored which is a set of Tag-Length-Value (TLV) data objects that includes persistent data not specific to a particular transaction or to a specific kernel (e.g., such as a terminal country code). TLV coding is commonly used in smart card and payment systems such as EMV but other representations are equally valid. Kernel specific data may also be stored, which includes TLV data objects and persistent data that may differ from kernel to kernel and that are not transaction specific (such as tag and data items that are payment system specific, such as a terminal's cardholder verification method ("CVM") limit, or the like). 
[0047] Pursuant to some embodiments, a signal referred to as the "Recover AC" command is provided to enable recovery of a torn transaction (where the term "AC" refers to an "Application Cryptogram" as the term is used in the EMV specifications available at www.emvco.com).
ROBERTS at [0029], [0041], [0047] (disclosing inserting, to the payment card code according to the EMV standard for contactless NFC communication as used within the disclosed invention of ROBERTS; this standard requires that an “ARPC” or authorization response cryptogram is sent from the issuer payment server to the terminal, where the data field of the ARPC cryptogram includes the identity of the issuer; the server receives an “ARQC” authorization request code and responds by inserting its own response code).  
OFFICAL NOTICE is taken of the EMV Co. specifications as published November 2011.  See Relevant Prior Art. EMV 4.3 Book 2 “Security and Key Management.” 8 Application Cryptogram and Issuer Authentication. 8.1 Application Cryptogram Generation.  (hereinafter “EMV Book 2”).  EMV Book 2 at pg. 88 discloses the ARPC cryptogram or payment card code as including code inserted into its 8-byte length for the purpose of authorizing the transaction.).
[. . .]
12.7		 and receiving, by the payment provider server from the point of sale device, transaction data for a transaction between a user associated with the communication device and a merchant associated with the point of sale device, 
		wherein the transaction data comprises magnetic card information that is transmitted to the point of sale device through a magnetic field communication from the sensor device with a magnetic card reader of the point of sale device, and wherein the magnetic card information includes the payment card code from the communication device. 
[0032] The terminal 106 may include a processing element (or elements) such as the processor 402 shown in FIG. 4. The processor 402 may for example be a conventional microprocessor, and may operate to control the overall functioning of the terminal 106. It may also be implemented as multiple microprocessors for speed. The terminal 106 may also include conventional peripheral components, in communication with and/or controlled by the processor 402, such as one or more of . . . (f) the above-mentioned reader 104, for exchanging wireless short range communications/near field communications (NFC) with proximity payment devices (as well as, in some embodiments, magnetic stripe devices and contact payment devices); and (g) a communication controller 418 for allowing the processor 402, and hence the terminal 106 to engage in communication over data networks with other devices such as a merchant processing system (not shown), and an acquirer (FIG. 1) or its transaction processor (not shown). In some embodiments, at least one of the displays 412 may be a touch screen, so as to provide an input function as well as an output function. In some embodiments, the terminal 106 may also include a magnetic stripe reader for reading payment card account numbers and related information 
ROBERTS at [0032] (disclosing the NFC data as the magnetic card data).
	RAJ discloses the payment provider server as the “mobile tokenization hub,” which provides a payment token to the mobile device or communication device in response to receiving a token request from the mobile device.  The token request initiates a series of steps involving payment through a POS terminal to a payment network.  The token is transmitted from the communication device to the POS terminal via NFC or other radio frequency communication.
	ROBERTS discloses that a transaction is initiated with a payment server by a mobile device communicating with the contactless interface of a reader, to transmit magnetic field data to a POS terminal, in accordance with EMV Co. specification, made of Official Notice in this action.  As part of the EMV payment steps, a cryptogram is communicated from the terminal to the payment server as an authentication request (the ARQC cryptogram); the sever in turn takes the bytes of the ARQC cryptogram and edits the byte values by inserting its response code, to form an authentication response (ARPC) cryptogram.  The ARPC is transmitted from the payment server to the POS terminal to prove authentication of the transaction; i.e. in this respect, the ARPC acts as the payment code.
	Where RAJ discloses the steps of a server generating and provisioning a payment token to a mobile device for use at a POS terminal; and ROBERTS discloses conducting a payment transaction via a contactless interface with magnetic field information, such that a payment server inserts identifying information into a payment code; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the payment server of RAJ, to implement the transaction initiation and payment code steps of ROBERTS, to arrive at the present claims.  This modification yields a predictable result 

	Regarding claim 13, RAJ discloses: the method of claim 12, further comprising: 
13.1		processing the transaction using the account. 
[0050] [. . .] The transaction data may include an account identifier associated with the payment instrument used to initiate the transaction, consumer personal information, products or services purchased, or any other information that may be relevant or suitable for transaction processing. Additionally, the transaction information may include a payment token or other tokenized or masked account identifier substitute that may be used to complete a transaction and protect the underlying account information of the consumer.
Therefore claim 13 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 14, RAJ discloses: the method of claim 13, wherein the transaction data further comprises 
	payment information including at least one of a price of the transaction, an item in the transaction, an identifier associated with the point of sale device, or the location identifier, 
[0050] The term "transaction data" may include any data associated with one or more transactions. In some embodiments, the transaction data may merely include an account identifier (e.g., a PAN) or payment token. Alternatively, in other embodiments, the transaction data may include any information generated, stored, or associated with a merchant, consumer, account, or any other related information to a transaction. For example, transaction data may include data in an authorization request message that is generated in response to a payment transaction being initiated by a consumer with a merchant.

14.1		transmitting the payment information to the communication device;
RAJ at [115] (disclosing the provisioning of the payment token to the mobile device prior to processing the transaction, by the mobile device communicating the provisioned payment token to the POS terminal).
14.2		and receiving an approval of the transaction from the communication device. 
[0143] At step 6, after the device information has been stored and the token has been activated, a status response can be sent to the payment application 702. At step 7, a response message is returned to the user's mobile device, confirming that the device has been activated with an active token and is ready to perform transactions through the payment application 702. If activation was unsuccessful, an error can be returned.
RAJ at [0143] (disclosing the activated payment token as approved by the user’s mobile device).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention that when viewing the disclosure of RAJ to “the transaction data may include any information generated, stored, or associated with a merchant, consumer, account, or any other related information to a transaction,” that this transaction data would include at least one of a price of the transaction, an item in the transaction.  This is because the recited payment information falls within the scope of transaction data a person having ordinary skill in the art before the effective filing date of the present invention would understand to be stored between a merchant and consumer.  Therefore claim 14 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 15, RAJ discloses: the method of claim 12, wherein the generating the payment card code comprises: 
determining a time-variable mapping between the user and the merchant based on the location identifier, wherein the generating is based on the time-variable mapping and the payment card code is an alphanumeric code. 
[0098] In some embodiments, the token request interface 102h may allow the issuer/wallet provider to specify configuration details for tokens. . . . In some embodiments, the token configuration settings can include: . . . [0101] Validity time frame for each token; [0102] Token validity time period for low ticket transactions (e.g., 1 day or 3 days etc.); [0103] Token validity for high ticket transactions (e.g., only once, not more than once in 6 hours, once per day); or [0104] Low ticket/high ticket limits (e.g., less than $1000, greater than $3000).
RAJ at [0098] (disclosing the time-variable mapping as the generation of a “validity time frame” for each token based on the configuration details for the token).
[0146] [. . .] Consumer and device information can be mapped to the newly generated token and used as an additional verification check when a transaction is initiated. If consumer or device information provided during a transaction using the token does not match that stored during registration, the transaction may be rejected or additional information may be required from the consumer. Once the token has been generated and the consumer and device information stored, the token can be sent from the CTC module to the mobile tokenization hub.
RAJ at [0146] (disclosing “consumer and device information” as mapped to the generated token to provide additional verification when the token is used in the transaction).
[0139] [. . .] For each new card, the application can generate a new identifier, such as a PAN sequence number (PSN), to distinguish multiple PANs associated to the same token. During registration, the payment application 702 can capture mobile device details for mobile device 700. This may include the static token or various device identifiers, including Mobile Station International Subscriber Directory Number (MSISDN) and International Mobile Station Equipment Identifier (IMEI).
RAJ at [0139] (disclosing the generated payment token as an alphanumeric PAN sequence number).
	However, RAJ does not explicitly disclose a location identifier as part of the data mapped to the newly generated token, in addition to a time validity period.
location identifier:
[0041] [. . .] A generic dataset may be stored which is a set of Tag-Length-Value (TLV) data objects that includes persistent data not specific to a particular transaction or to a specific kernel (e.g., such as a terminal country code).
	The location identifier is further disclosed as a component of the ARQC and ARPC cryptograms exchanged between the communication device and the payment server, where the ARPC is generated by the payment server and includes the “terminal country code” as part of its returned payment code cryptogram.  See EMV Book 2 at § 8.1 “Application Cryptogram Generation.”
	Therefore it would have obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to specify that the time validity, including consumer and device information, further include the location identifier of the EMV protocol as disclosed by ROBERTS, as part of its token configuration, to arrive at the present claim.  This is because the location identifier presents an added field to the alphanumeric payment token, as embodied by the PAN of RAJ and authentication response message of ROBERTS, and the alphanumeric text string can be updated to perform in combination as it would perform individually.  Therefore claim 15 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 16, ROBERTS discloses: the method of claim 12, wherein 
16.1		the information for the connection is received in response to a check-in request by the communication device with the sensor device. 
[0019] The system 100 further includes a proximity reader 104 associated with a transaction terminal 106. . . . Further, the reader 104 and the terminal 106, although shown as being separate, may be configured as a unitary component. As such, the terms "terminal" and "reader" as used herein are used to refer to a logical separation of software or other components, and not necessarily physical separation. The proximity reader 104 is configured to interact with contactless payment devices such as device 102 via a contactless interface. In some embodiments, the reader 104 may also be configured with a contact interface and/or a magnetic stripe reader, allowing the reader 104 to interact with a variety of different types of payment devices.
[0026] Pursuant to some embodiments, the reader 104 is configured to interact with the proximity payment device 102 during the course of a transaction. Where needed, the reader 104 is operable to pass data from the proximity payment device 102 to the terminal 106 and from the terminal 106 to the payment device 102 during the payment transaction. The reader 104 may include processing logic and memory allowing the reader to collect necessary data from the payment device and to obtain a transaction authorization as well as to populate a clearing record for transmission from the terminal 106 to the payment system 110. In situations where the payment device holder needs to be verified the reader 104 is configured to perform such an verification process.
ROBERTS at [0019], [0021] (disclosing the check-in request as the connection initiated between the proximity reader and the contactless device).
	Where RAJ does not explicitly disclose initiating the connection between the communication device and the censor device prior to the token request, and ROBERTS discloses that the recited payment steps are initiated by the contactless payment device performing a check-in; it would have obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the contactless payment device of RAJ could perform a contactless check-in prior to performing the token request.  This is because the check-in step of ROBERTS can be performed alone the same as in combination with the token request step of RAJ, to a predictable result.  Therefore claim 16 is rendered obvious by RAJ in view of ROBERTS.

	Regarding independent claim 17, RAJ discloses: 
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
[0193] An exemplary financial transaction system is shown in FIG. 18. The system 20 may include one or more merchants, one or more access devices 34, one or more payment devices 32, one or more acquirers, and one or more issuers. For example, the system 20 may include a merchant having a merchant computer 22 that comprises an external communication interface (e.g. for communicating with an access device 34 and an acquirer 24), system memory comprising one or modules to generate and utilize electronic messages, and a data processor (for facilitating a financial transaction and the exchange of electronic messages); an acquirer having an acquirer computer 24 that comprises an external communication interface (e.g. for communicating with a merchant computer 22 and a payment processing network 26), system memory comprising one or modules to generate and utilize electronic messages, and a data processor (for facilitating a financial transaction and the exchange of electronic messages); and an issuer having an issuer computer 28 that comprises an external communication interface (e.g. for communicating with a payment processing network 26), system memory comprising one or modules to generate and utilize electronic messages, and a data processor (for facilitating a financial transaction and the exchange of electronic messages). The external communication interface of the merchant computer 22 may be coupled to an access device 34 (such that information may be received by the access device 34 and communicated to the merchant computer 22) or, in some embodiments, the access device 34 may comprise a component of the merchant computer 22.
17.1		generating, by a point of sale device, a transaction between a user and a merchant in response to a connection between a wireless beacon within a proximity range of the point of sale device and a communication device of the user;
[0164] At 1312, the consumer can initiate a transaction with a merchant 1314 using the token. For example, the token may be packaged into a QR code and displayed on the mobile device. The consumer may then scan the displayed code on a merchant point of sale terminal. Alternatively, the token may be transmitted from the user device to the merchant POS using NFC or other radio frequency communication. The transaction may also be performed online from the payment application, without requiring any interaction with a merchant POS. At 1316, the merchant 1314 can submit the transaction with the dynamic token to the merchant's acquirer 1318. Because the dynamic token is formatted to 
NOTE on Claim Interpretation: This limitation recites to generating . . . a transaction.  The scope of generating . . .a transaction is distinct from a payment provider server receiving information, as recited at claim 12.  Thus, no secondary reference is needed.).
17.2		 receiving, by the point of sale device via a magnetic card reader of the point of sale device, magnetic card data from the wireless beacon device associated with a checkout location through magnetic field communications broadcast by the wireless beacon device to the magnetic card reader of the point of sale device, 
[0218] [. . .] Contactless element 36(g) may be coupled to (e.g., embedded within) the mobile device 36 and data or control instructions that are transmitted via a cellular network may be applied to the contactless element 36(g) by means of a contactless element interface (not shown). The contactless element interface functions to permit the exchange of data and/or control instructions between the mobile device circuitry and an optional contactless element 36(g), or between another device having a contactless element (e.g. a POS terminal or a payment device). Contactless element 36(g) may be capable of transferring and receiving data using a short range wireless communication capability.
		wherein the magnetic card data comprises a time variable payment card code associated with a communication device of the user that is based on a wireless connection between the communication device and the wireless beacon device, and wherein the time variable payment card code comprises a portion identifying a transaction processing service as a card processing gateway for a card associated with the time variable payment card code from the communication device;
[0098] In some embodiments, the token request interface 102h may allow the issuer/wallet provider to specify configuration details for tokens. . . . In some embodiments, the token configuration settings can include: . . . [0101] Validity time frame for each token; [0102] Token validity time period for low ticket transactions (e.g., 1 day or 3 days etc.); [0103] Token validity for high ticket 
RAJ at [0098] (disclosing the time-variable mapping as the generation of a “validity time frame” for each token based on the configuration details for the token).
[0222] As noted above and shown in FIG. 22, the payment device 32'' may include both a magnetic stripe 32(n) and a contactless element 32(o). In some embodiments, both the magnetic stripe 32(n) and the contactless element 32(o) may be in the payment device 32''. In some embodiments, either the magnetic stripe 32(n) or the contactless element 32(o) may be present in the payment device 32''.
RAJ at [0222] (disclosing magnetic card data as processed from the payment device to the POS terminal that may be communicated via the contactless element).
17.3		 selecting the transaction processing service as the card processing gateway based on the portion in the time variable payment card code that identifies the transaction processing service;
[0164] [. . .] At 1316, the merchant 1314 can submit the transaction with the dynamic token to the merchant's acquirer 1318. Because the dynamic token is formatted to match the expected account identifier, no modifications are required to the merchant or acquirer systems to use the token. At 1320, the acquirer 1318 submits the transaction with the token to a payment processing network (PPN) 1322.
[0165] At 1324, the PPN recognizes the dynamic token as a PAN substitute. For example, a portion of the token may include a code that indicates the token is a token. The PPN sends a request to the CTC module for the PAN associated with the token. The request may include transaction data (such as consumer and device information) received from the mobile device via the merchant and acquirer. The CTC module may verify the transaction request by comparing the device information against device information associated with the token. If the CTC verifies the transaction, it can look up the PAN associated with the token, and return the PAN to the PPN.

17.4		 and processing the transaction with the transaction processing service using the magnetic card data. 
[0165] [. . .] At 1326, the PPN can process the transaction using the PAN retrieved from the CTC with issuer 1328. The PPN can provide a response back to acquirer and merchant indicating if the transaction has been approved.
	While RAJ does not explicitly disclose a magnetic card reader of the point of sale device receiving the wireless beacon communication, RAJ does disclose the system of the present claim as the access device or POS terminal cited at ¶¶ [0193] and [0222], where the POS terminal conducts contactless NFC communication with a payment device, and the data is exchanged is magnetic field data.  That is, RAJ discloses the individual components but does not explicitly disclose the magnetic carder as receiving the wireless communication.
	ROBERTS explicitly discloses: 
17.2	receiving . . .  via a magnetic card reader of the point of sale device, magnetic card data from the wireless beacon device [. . .].
[0019] The system 100 further includes a proximity reader 104 associated with a transaction terminal 106. . . . Further, the reader 104 and the terminal 106, although shown as being separate, may be configured as a unitary component. As such, the terms "terminal" and "reader" as used herein are used to refer to a logical separation of software or other components, and not necessarily physical separation. The proximity reader 104 is configured to interact with contactless payment devices such as device 102 via a contactless interface. In some embodiments, the reader 104 may also be configured with a contact interface and/or a magnetic stripe reader, allowing the reader 104 to interact with a variety of different types of payment devices.
[0026] Pursuant to some embodiments, the reader 104 is configured to interact with the proximity payment device 102 during the course of a transaction. Where the reader 104 is operable to pass data from the proximity payment device 102 to the terminal 106 and from the terminal 106 to the payment device 102 during the payment transaction. The reader 104 may include processing logic and memory allowing the reader to collect necessary data from the payment device and to obtain a transaction authorization as well as to populate a clearing record for transmission from the terminal 106 to the payment system 110. In situations where the payment device holder needs to be verified the reader 104 is configured to perform such an verification process.
ROBERTS at [0019] [0026] (disclosing the reader, as including a proximity reader, operable to pass data from the proximity device to the terminal; the reader also has a magnetic stripe reader and the terminal may receive data, at least in one embodiment, as passed from the reader, not directly to the terminal).
	RAJ discloses a “mobile tokenization hub,” which provides a payment token to the mobile device or communication device in response to receiving a token request from the mobile device.  The token request initiates a series of steps involving payment through a POS terminal to a payment network.  The token is transmitted from the communication device to the POS terminal via NFC or other radio frequency communication.  ROBERTS discloses that a transaction is initiated with a payment server by a mobile device communicating with the contactless interface of a reader, to transmit magnetic field data to a POS terminal,
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the POS terminal performing the payment tokens steps of RAJ, to include the reader coupled to the terminal of ROBERTS, to arrive at the present claims, where the POS terminal can perform the same tokenization steps as disclosed by RAJ alone, the same as in combination with the reader of ROBERTS, to a predictable result.  Therefore independent claim 17 is rendered obvious by RAJ in view of ROBERTS.


	the non-transitory machine-readable medium of claim 17, wherein 
18.1		the time variable payment card code comprises an alphanumeric identifier encoded in the magnetic field communications, and wherein the alphanumeric identifier is specific to the communication device. 
RAJ at [0098] (disclosing the time-variable mapping as the generation of a “validity time frame” for each token based on the configuration details for the token); at [0146] (disclosing “consumer and device information” as mapped to the generated token to provide additional verification when the token is used in the transaction); at [0139] (disclosing the generated payment token as an alphanumeric PAN sequence number).  
	Therefore claim 18 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 19, RAJ discloses: the non-transitory machine-readable medium of claim 17, wherein the processing the transaction comprises:
19.1		transmitting the magnetic card data to the transaction processing service as the card processing gateway for the time variable payment card code;
[0165] [. . .] At 1326, the PPN can process the transaction using the PAN retrieved from the CTC with issuer 1328. The PPN can provide a response back to acquirer and merchant indicating if the transaction has been approved.
RAJ at [0164-65] (disclosing the payment token as routed from the merchant POS terminal to the payment processing network based on the token configuration details; i.e. the time-variable mapping, device identifier, and other details as disclosed at [0098]).
	Therefore claim 19 is rendered obvious by RAJ in view of ROBERTS.


20.1		detecting, through the magnetic card reader, the time variable payment card code broadcast by the wireless beacon device through the magnetic field communications. 
[0134] FIG. 6 shows a secure element (SE) and static token activation flow according to an embodiment of the present invention. The payment application may be associated with an issuer and/or provided by a payment processing network. In some embodiments, a mobile device that includes a secure element may initiate transactions using a static token stored on the secure element. The static token may be provisioned in the secure element at the time of manufacturing, or may be provisioned after the mobile device has been purchased by a consumer. After the tokens have been activated, transactions may be initiated using the mobile device through a near-field communication (NFC)/point of sale (POS) terminal, using an issuer payment application and/or a payment processing network (PPN) reference application. The transaction data type can include a chip transaction which may include Track 2 data, a dynamic card verification value (dCVV), an application cryptogram, issuer application data, and a running serial number (ATC).
RAJ at [0134] (disclosing the transmission of the activated token from the mobile communication device to the POS terminal with sensor device via NFC).
	Therefore claim 20 is rendered obvious by RAJ in view of ROBERTS.

	Regarding claim 21, RAJ discloses: the non-transitory machine-readable medium of claim 20, wherein the portion comprises
		at least one of a first four digits or a last four digits associated with the transaction processing service as the card processing gateway.
[0139] [. . .] For each new card, the application can generate a new identifier, such as a PAN sequence number (PSN), to distinguish multiple PANs associated to the same token. During registration, the payment application 702 can capture mobile device details for mobile device 700. This may include the 
RAJ at [0139] (disclosing the generated payment token as an alphanumeric PAN sequence number).
	Therefore claim 21 is rendered obvious by RAJ in view of ROBERTS.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
STAIB US 20050222961 A1 [0052] In step 34, the user is ready to purchase an item. The user places the mobile device 10 near the contactless communicator 12 to initiate a payment for the purchase of the item. At the merchant location 22, a merchant application 39 is stored in the memory of a merchant computer 100. In step 36, the contactless communicator 12 queries the mobile NFC device 10 for the stored value stored in the mobile device. At that point, the mobile device 10 together with the mobile application 2 determines the payment system in use by the merchant and places the mobile device in an emulation mode to emulate the transmission standard and data exchange format used by the merchant 22.[0063] In step 56, the NFC/MIDP 2.0 application interface running in the mobile device 10 reads the transmitted data and authenticates the merchant. In one embodiment, the merchant authentication is done in two steps. In the first step, the received merchant ID is used to generate a dynamic key based on merchant's ID and date stamp. The dynamic key is then used to decrypt the encrypted data string. In the second step, an internally stored 
SINGER US 20060016878 A1 [0029] The card payment process starts with the Service Provider 21 sending GetCredential request message 1 to the Mobile Device 22. The credential token could be PIN, password or any biometric reading of the card owner's body (voice, retina scan, etc.), which in the alternate embodiment is a voice token provided by the Card Owner 23 represented by activity GetCredential 2. [0030] The Mobile Device 22 sends the credential token back to the Service Provider 21 along with its (Mobile Device 22) International Mobile Equipment Identity (IMEI). [0031] Next, the Service Provider 21 sends GetCardList request message 3 to the Loyalty Server 24.
ODER, II US 20080283590 A1 [0046] In one embodiment, the PSL 40 encrypts the intercepted payment data and sends the encrypted payment data to the SSA 48 over the secure channel 44. The SSA 48 decrypts the encrypted payment data and creates false payment data by replacing all or a portion of the payment data with false data. The SSA 48 re-encrypts the payment data and stores the encrypted payment data on the POS server 36. Thereafter, the SSA 48 transmits the false payment data to the PSL 40 through the secure channel 44. The PSL 40 then provides the false payment data to the POS terminal application 38 in place of the actual payment data. The POS terminal application 38 processes the false payment data as if it were real payment data, providing the false payment data to the POS server application 46 over the non-secure channel 42 as part of an authorization request. Alternatively, the POS terminal application 38 provides the false payment data to the POS server application 46 over the secure channel 44. However, even when the POS terminal application 38 sends the false payment data over 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J.L.L.
Examiner
Art Unit 3685



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685